DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-6, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Karunakaran et al. (US 2016/0024295) in view of Williams (EP 1 980 542).
Regarding claims 1, 4, 10, and 11: Karunakaran et al. teaches an epoxy resin adhesive (para. 4) comprising an epoxy resin (abstract), and a hardener component comprising an adduct of an epoxy resin/polyepoxide (abstract) and an amine (abstract) such as triethylenetetramine (para. 11), which is an amine of the formula (I) where A is a hydrocarbyl radical having 2 carbon atoms, and n is 2. Karunakaran et al. also teaches an accelerator having a dimethylamino group (para. 20).  The reference does not teach an aqueous system.
Karunakaran et al. does not teach a total of at least 50% by weight of inorganic fillers. However, Williams teaches a similar composition having 50-85 wt% filler (para. 14) such as inorganic filler (para. 63-65). The inorganic filler can be quartz sand in an amount of 50 to 85% (para. 63, 66). Karunakaran et al. and Williams are analogous art since they are both concerned with the same field of endeavor, namely epoxy compositions with epoxy amine adducts as curing agents.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the filler and amount of Williams in the composition of Karunakaran et al. and would have been motivated to do so in order to form a grout composition.
Regarding claim 2: Karunakaran et al. teaches a polycyclic aromatic glycidyl ether having a functionality of 2-4 (para. 8, n=0-1.6).
Regarding claim 5: Karunakaran et al. teaches an excess of amine (para. 12).
Regarding claim 6: Karunakaran et al. teaches the adduct is present in a range of 5-80 wt% of the hardener composition (para. 15).
Regarding claim 12: Karunakaran et al. teaches a process for preparing a hardener component comprising preparing an adduct by reacting an epoxy and an amine at a temperature of 30-120 C (para. 25), which overlaps the claimed range. There is an excess of amine (para. 12).  The other components are then mixed in (para. 27), such as an accelerator having at least one dimethylamino group (para. 20).
Regarding claim 13: Karunakaran et al. teaches curing the components (para. 35). 
Regarding claim 14: Karunakaran et al. teaches a method of mixing the components (para. 61) and crack bridging/applying to a cavity between two substrates (para. 39) and curing (para. 35).
Regarding claim 15: While Karunakaran et al. does not disclose the claimed property, mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Karunakaran et al. (US 2016/0024295) in view of Williams (EP 1 980 542) as applied to claim 2 set forth above and in view of DeGooyer (U.S. Pat. 4,539,347).
Regarding claim 3: Karunakaran et al. teaches the basic claimed composition as set forth above. Not disclosed is the novolak glycidyl ether having an average functionality of 2.5 to 3.9.  However, DeGooyer teaches a similar curing agent system having an epoxy novolac with 3 to 7.5 epoxy groups per molecule (abstract). Karunakaran et al. and DeGooyer are analogous art since they are both concerned with the same field of endeavor, namely epoxy amine adducts for curing epoxy resins. At the time of the invention a person having ordinary skill in the art would have found it obvious to use the higher functionality of DeGooyer in the adduct of Karunakaran et al. and would have been motivated to do so to affect the glass transition temperature of the cured product.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Karunakaran et al. (US 2016/0024295) in view of Williams (EP 1 980 542) as applied to claim 1 set forth above and in view of Tanaka et al. (US 2003/0145949).
Regarding claim 7: Karunakaran et al. teaches the basic claimed composition as set forth above.  Not disclosed is the accelerator having the formula (II). However, Tanaka et al. teaches a similar composition (para. 61) using a dimethylaminopropylamine accelerator (para. 62), which is of formula (II) where G is propyl, m is 0 and R is hydrogen.  Karunakaran et al. and Tanaka et al. are analogous art since they are both concerned with the same field of endeavor, namely epoxy adhesives using epoxy amine adducts as hardeners.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the accelerator of Tanaka et al. in the composition of Karunakaran et al. and would have been motivated to do so because of the compound’s high latency. 

Claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Karunakaran et al. (US 2016/0024295) in view of Pauze et al. (US 2013/0098676).
Regarding claims 1 and 16: Karunakaran et al. teaches an epoxy resin adhesive (para. 4) comprising an epoxy resin (abstract), and a hardener component comprising an adduct of an epoxy resin/polyepoxide (abstract) and an amine (abstract) such as triethylenetetramine (para. 11), which is an amine of the formula (I) where A is a hydrocarbyl radical having 2 carbon atoms, and n is 2. Karunakaran et al. also teaches an accelerator having a dimethylamino group (para. 20).  The reference does not teach an aqueous system.
Karunakaran et al. does not teach a total of at least 50% by weight of inorganic fillers. However, Pauze et al. teaches a similar composition having about 60% by weight filler (para. 89), which can be inorganic (para. 87). Karunakaran et al. and Pauze et al. are analogous art since they are both concerned with the same field of endeavor, namely epoxy resins cured with epoxy and amine adducts.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the filler and amount of Pauze et al. in the composition of Karunakaran et al. and would have been motivated to do so in order to lower the cost of the product. Pauze et al. also does not teach an aqueous system.

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as overcoming the double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:  Karunakaran et al. is the closest prior art, but does not teach the accelerator is 3-(3-(dimethylamino)propylamino)propylamine.  There is no teaching or suggestion found in the prior art to use this compound as an accelerator in the hardener system claimed. 

Response to Arguments
Applicant's arguments filed May 2, 2022 have been fully considered but they are not persuasive.
A) Applicant’s argument that the broadest reasonable construction consistent with the specification teaches that there should be no more water than 5% by weight is not persuasive. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Karunakaran et al. does not teach any water in the composition. Williams teaches as low as 2% by weight water (para. 14).
B) Applicant’s argument that Williams teaches a water-based system and therefore teaches away from the amended claims is not persuasive. Williams teaches a water content as low as 2 wt% water (para. 14), which overlaps the amount of water the specification teaches is acceptable (preferably not more than 5%). 
C) Applicant’s argument that evidence fails to explain why a person of ordinary skill in the art would have departed from the teachings of the applied references as a whole is not persuasive. As shown above, since the amount of water taught in the references is an acceptable amount to read on “not an aqueous system”, there is no need to depart from the teachings.
D) Applicant’s argument that Williams does not teach the subject matter of claim 2 is not persuasive and not germane since Williams was not used to teach this feature.  Karunakaran et al. discloses the limitations of claim 2. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
E) Due to the accepted terminal disclaimer, the double patenting rejection is removed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/Primary Examiner, Art Unit 1767